     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 1 of 52

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     900 Cesar Chavez, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      3      –      1      7        8    1         5   0     0

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       900 and 904 Cesar Chavez
                                                                                                       Number     Street




                                                                                                       Austin                       TX       78701
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




                                                                                                                              EXHIBIT "18"


Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1

                                                                                                                                      ATX000270
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 2 of 52

Debtor 900 Cesar Chavez, LLC                                                              Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2

                                                                                                                                  ATX000271
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 3 of 52

Debtor 900 Cesar Chavez, LLC                                                             Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor *See attached list.                                    Relationship Affilate
    affiliate of the debtor?
                                                  District Western District of Texas, Austin Divisi When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3

                                                                                                                                 ATX000272
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 4 of 52

Debtor 900 Cesar Chavez, LLC                                                             Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 11/04/2019
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     11/04/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4

                                                                                                                                       ATX000273
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 5 of 52




   List of Affiliated Entities Being Filed:

    Debtor                          Relationship   District                               Date
    5th and Red River, LLC          Affiliate      Western Dist. of TX, Austin Division   11/4/19
    7400 South Congress, LLC        Affiliate      Western Dist. of TX, Austin Division   11/4/19
    900 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19
    905 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19




   031361-00001/4845-2829-5852.1




                                                                                              ATX000274
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 6 of 52

 Fill in this information to identify the case:
 Debtor name        900 Cesar Chavez, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and            Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                            creditor              professional          unliquidated,   secured, fill in total claim amount and
                                 contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Studio 8 Architects, Inc                           Services                                                                    $5,080.13
    611 W 15th St
    Austin, TX 78701




2   Travis County Tax                                  Taxes                                                                            $0.00
    Assessor
    Attn: Bruce Elfant
    5501 Airport Blvd
    Austin, TX 78751

3   Texas Comptroller of                               Franchise Tax                                                                    $0.00
    Public Accounts
    Revenue Accounting
    Division - Bankruptcy
    P.O. Box 13528 Capitol
    Station
4   City of Austin                                     Utilities                                                                        $0.00
    P.O. Box 2267
    Austin, TX 78783-2267




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 1
                                                                                                                          ATX000275
       19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
             11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 7 of 52

                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   900 Cesar Chavez, LLC                                                   CASE NO

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/4/2019                                           Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature




                                                                                                             ATX000276
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 8 of 52


                           5th and Red River, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           7400 South Congress, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           905 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           ATX Lender 5, LLC
                           600 Travis, Suite 2800
                           Houston, TX 77002



                           City of Austin
                           P.O. Box 2267
                           Austin, TX 78783-2267



                           Internal Revenue Service
                           Centralized Insolvency Office
                           P.O. Box 7346
                           Philadelphia, PA 19101-7346


                           Locke Lord LLP
                           Attn: Paul Pruett and Jonathan Pelayo
                           2800 JPMorgan Chase Tower
                           600 Travis
                           Houston, TX 77002

                           Locke Lord LLP
                           Attn: Kent Hoffman and Daniel Durell
                           600 Congress Ave., Ste. 2200
                           Austin, TX 78701


                           Studio 8 Architects, Inc
                           611 W 15th St
                           Austin, TX 78701




                                                                           ATX000277
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 9 of 52


                           Texas Comptroller of Public Accounts
                           Revenue Accounting Division - Bankruptcy
                           P.O. Box 13528 Capitol Station
                           Austin, TX 78711


                           Travis County Attorney's Office
                           Attention: County Attorney
                           P.O. Box 1748
                           Austin, TX 78767


                           Travis County Tax Assessor
                           Attn: Bruce Elfant
                           5501 Airport Blvd
                           Austin, TX 78751


                           U.S. Real Estate Credit Holdings III,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           U.S. Real Estate Credit Holdings III-A,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           United States Trustee
                           903 San Jacinto, Ste. 230
                           Austin, TX 78701



                           Westlake Industries, LLC
                           11500 Metric Blvd, Suite 285
                           Austin, TX 78758



                           World Class Capital Group, LLC
                           814 Lavaca St.
                           Austin, TX 78701




                                                                           ATX000278
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 10 of 52




                    UNANIMOUS WRITTEN CONSENT OF THE MANAGER
                             OF 900 CESAR CHAVEZ, LLC

                                              November 4, 2019

          Pursuant to and in accordance with Section 18-404 of the Delaware Limited Liability
  Company Act (the "Act") and Section 14 of the Limited Liability Company Agreement of 900
  Cesar Chavez, LLC (the "Company") dated September 19, 2018 (the "Operating Agreement") 1,
  the undersigned, constituting the sole Manager (the "Manager") of the Company, hereby take
  action, without holding a meeting, providing notice, or taking a vote, and consent to the
  adoption of the following resolutions as of the date first written above:

        WHEREAS, the following resolutions are being adopted by the Manager in the name
  and on behalf of the Company, acting (i) in their own capacity, and (ii) as officers of the
  Company (such capacities being referred to herein as the "Applicable Capacities"); and

         WHEREAS, Section 14 of the Operating Agreement provides that the business affairs of
  the Company shall be managed under the direction of the Manager in the ordinary course of
  business; and

         WHEREAS, it is desirable and in the best interest of the Company, its creditors, its
  equity holders, and other interested parties, that a petition (the "Petition") be filed seeking relief
  under the provisions of Chapter 11 of Title 11, United States Code (the "Bankruptcy Code") in
  which the authority to operate as a debtor-in-possession will be sought.

          NOW THEREFORE, IT IS HEREBY RESOLVED, that the Manager finds that the
  execution, delivery, and filing of the Petition is necessary and convenient to the conduct,
  promotion, and attainment of the business and purpose of the Company and that the execution,
  delivery, and filing of the Petition, is reasonably expected to directly and indirectly benefit the
  Company and is in the best interest of the Company; and it is further

          RESOLVED, that in the judgment of the Manager, it is desirable and in the best interest
  of the Company, its creditors, its equity holders, and other interested parties, that the Petition be
  filed seeking relief under the provisions of Chapter 11 of the Bankruptcy Code in which the
  authority to operate as a debtor-in-possession will be sought, and the filing of the Petition is
  authorized hereby, and the Company shall initiate a case and proceedings; and it is further

          RESOLVED, that the Manager, Brian Elliott as counsel to the Manager, and any duly
  elected and appointed officers of the Company (collectively, the "Authorized Persons" and each
  an "Authorized Person") be, and hereby are, authorized and directed, for and on behalf of the
  Company, to execute and verify the Petition in the name of the Company under Chapter 11 of
  the Bankruptcy Code and cause the same to be filed in the United States Bankruptcy Court for


          1
           All capitalized terms used herein and not otherwise defined shall have the same meaning as ascribed to
 them in the Operating Agreement.
 4822-1067-1275.3



                                      [900 Cesar Chavez, LLC Resolutions]



                                                                                                            ATX000279
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 11 of 52




  the Western District of Texas, in their Applicable Capacities, and without necessity for joinder
  or consent of any other person, with such changes therein as such Authorized Person executing
  the same shall approve, such approval to be evidenced conclusively by his or her execution and
  delivery of the Petition; and it is further

          RESOLVED, that the Authorized Persons, in each case, acting singly or jointly, be, and
  each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
  and on behalf of the Company, to take and perform any and all further acts and deeds that such
  Authorized Person deems necessary, appropriate, or desirable in connection with the Company's
  chapter 11 case (the "Chapter 11 Case") or the chapter 11 filings, including, without limitation,
  (i) the payment of fees, expenses, and taxes such Authorized Person deems necessary,
  appropriate, or desirable, and (ii) negotiating, executing, delivering, performing, and filing any
  and all additional documents, schedules, statements, lists, papers, agreements, certificates,
  and/or instruments (or any amendments or modifications thereto) in connection with, or in
  furtherance of, the Chapter 11 Case with a view to the successful prosecution of the Chapter 11
  Case (such acts to be conclusive evidence that such Authorized Person deemed the same to meet
  such standard) ; and it is further


          RESOLVED, that the Authorized Persons of the Company, or any of them, are hereby
  authorized to execute, verify and/or file or cause to be filed (or direct others to do so on their
  behalf), all documents including, without limitation, petitions, schedules, lists, affidavits,
  motions, pleadings, and other papers, and to take any and all action which they deem necessary
  or proper in connection with such proceedings under Chapter 11, and in that connection to retain
  and employ Waller Lansden Dortch & Davis, LLP, as principal bankruptcy counsel; and to
  retain and employ other legal counsel or professionals which they may deem necessary or proper
  with a view to the successful conclusion of such bankruptcy case (together, the "Restructuring
  Professionals"); and it is further

          RESOLVED, that the Authorized Persons of the Company are hereby authorized and
  directed to execute retention agreements, pay retainers, prior to, immediately upon and after the
  filing of the bankruptcy case, and to cause to be filed an application for authority to retain the
  services of the Restructuring Professionals; and it is further

         RESOLVED, that the Authorized Person is hereby authorized to give, make, sign,
 execute and deliver any agreements, letters, notices, certificates, acknowledgements, receipts,
 authorizations, instructions, releases, waivers, proxies, appointments of agents for service of
 process and other documents (whether of a like nature or not) (collectively, "Ancillary
 Documents") as may in the sole opinion and absolute discretion of any Authorized Person be
 considered necessary or desirable for the purpose of giving effect to, consummating, completing,
 or procuring the performance and completion of the transactions contemplated by the foregoing
 resolutions, and to do all such acts and things and to agree to all fees, as might in the sole
 opinion and absolute discretion of any Authorized Person be necessary or desirable for the
 purposes aforesaid; and it is further

 4822-1067-1275.3
                                                   2

                                  [900 Cesar Chavez, LLC Resolutions]



                                                                                               ATX000280
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 12 of 52




          RESOLVED, the Ancillary Documents be in such form as any Authorized Person shall
  in such Authorized Person's absolute discretion and sole opinion approve, the signature of such
  Authorized Person on any of the Ancillary Documents being due evidence for all purposes of
  such Authorized Person's approval of the terms thereof on behalf of the Company; and it is
  further

           RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
  any member of the Company in the name and on behalf of the Company in furtherance of any or
  all of the foregoing resolutions be, and the same hereby are, ratified, confirmed, and approved in
  all respects; and it is further

         RESOLVED, that any or all of the foregoing resolutions may be executed in any
  number of counterparts, and transmitted by facsimile or in portable document format (.pdt), each
  of which when executed shall have the same force and effect as an original instrument, and all of
  which shall together constitute one and the same instrument.

                            [SIGNATURES ON FOLLOWING PAGE]




  4822-1067-1275.3
                                                   3

                                  [900 Cesar Chavez, LLC Resolutions]



                                                                                               ATX000281
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 13 of 52




          IN WITNESS WHEREOF, the undersigned have executed this Consent, effective as of
  the date first written above.

                                   MANAGER:



                                   WORLD CLASS HOLDINGS XI, LLC,
                                   a Delaware limited liability company


                                   By•Jt,.rte
                                   Name: Natin Paul
                                   Title: President




  4822-1067-1275.3
                                               4

                              [900 Cesar Chavez, LLC Resolutions]



                                                                                    ATX000282
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 14 of 52

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     905 Cesar Chavez, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      3      –      1      7        9    9         9   1     2

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       905 and 907 Cesar Chavez
                                                                                                       Number     Street




                                                                                                       Austin                       TX       78701
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1

                                                                                                                                      ATX000283
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 15 of 52

Debtor 905 Cesar Chavez, LLC                                                              Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2

                                                                                                                                  ATX000284
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 16 of 52

Debtor 905 Cesar Chavez, LLC                                                             Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor *See attached list.                                    Relationship Affilate
    affiliate of the debtor?
                                                  District Western District of Texas, Austin Divisi When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3

                                                                                                                                 ATX000285
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 17 of 52

Debtor 905 Cesar Chavez, LLC                                                             Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 11/04/2019
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     11/04/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4

                                                                                                                                       ATX000286
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 18 of 52




   List of Affiliated Entities Being Filed:

    Debtor                          Relationship   District                               Date
    5th and Red River, LLC          Affiliate      Western Dist. of TX, Austin Division   11/4/19
    7400 South Congress, LLC        Affiliate      Western Dist. of TX, Austin Division   11/4/19
    900 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19
    905 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19




   031361-00001/4845-2829-5852.1




                                                                                              ATX000287
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 19 of 52

 Fill in this information to identify the case:
 Debtor name        905 Cesar Chavez, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and            Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                            creditor              professional          unliquidated,   secured, fill in total claim amount and
                                 contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Studio 8 Architects, Inc                           Services                                                                    $5,080.12
    611 W 15th St
    Austin, TX 78701




2   Travis County Tax                                  Taxes                                                                            $0.00
    Assessor
    Attn: Bruce Elfant
    5501 Airport Blvd
    Austin, TX 78751

3   Texas Comptroller of                               Franchise Tax                                                                    $0.00
    Public Accounts
    Revenue Accounting
    Division - Bankruptcy
    P.O. Box 13528 Capitol
    Station
4   City of Austin                                     Utilities                                                                        $0.00
    P.O. Box 2267
    Austin, TX 78783-2267




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 1
                                                                                                                          ATX000288
       19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
             11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 20 of 52

                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   905 Cesar Chavez, LLC                                                   CASE NO

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/4/2019                                           Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature




                                                                                                             ATX000289
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 21 of 52


                           5th and Red River, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           7400 South Congress, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           900 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           ATX Lender 5, LLC
                           600 Travis, Suite 2800
                           Houston, TX 77002



                           City of Austin
                           P.O. Box 2267
                           Austin, TX 78783-2267



                           Internal Revenue Service
                           Centralized Insolvency Office
                           P.O. Box 7346
                           Philadelphia, PA 19101-7346


                           Locke Lord LLP
                           Attn: Paul Pruett and Jonathan Pelayo
                           2800 JPMorgan Chase Tower
                           600 Travis
                           Houston, TX 77002

                           Locke Lord LLP
                           Attn: Kent Hoffman and Daniel Durell
                           600 Congress Ave., Ste. 2200
                           Austin, TX 78701


                           Studio 8 Architects, Inc
                           611 W 15th St
                           Austin, TX 78701




                                                                           ATX000290
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 22 of 52


                           Texas Comptroller of Public Accounts
                           Revenue Accounting Division - Bankruptcy
                           P.O. Box 13528 Capitol Station
                           Austin, TX 78711


                           Travis County Attorney's Office
                           Attention: County Attorney
                           P.O. Box 1748
                           Austin, TX 78767


                           Travis County Tax Assessor
                           Attn: Bruce Elfant
                           5501 Airport Blvd
                           Austin, TX 78751


                           U.S. Real Estate Credit Holdings III,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           U.S. Real Estate Credit Holdings III-A,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           United States Trustee
                           903 San Jacinto, Ste. 230
                           Austin, TX 78701



                           Westlake Industries, LLC
                           11500 Metric Blvd, Suite 285
                           Austin, TX 78758



                           World Class Capital Group, LLC
                           814 Lavaca St.
                           Austin, TX 78701




                                                                           ATX000291
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 23 of 52




                    UNANIMOUS WRITTEN CONSENT OF THE MANAGER
                             OF 905 CESAR CHAVEZ, LLC

                                              November 4, 2019

          Pursuant to and in accordance with Section 18-404 of the Delaware Limited Liability
  Company Act (the "Act") and Section 14 of the Limited Liability Company Agreement of 905
  Cesar Chavez, LLC (the "Company") dated September 19, 2018 (the "Operating Agreement") 1,
  the undersigned, constituting the sole Manager (the "Manager") of the Company, hereby take
  action, without holding a meeting, providing notice, or taking a vote, and consent to the
  adoption of the following resolutions as of the date first written above:

        WHEREAS, the following resolutions are being adopted by the Manager in the name
  and on behalf of the Company, acting (i) in their own capacity, and (ii) as officers of the
  Company (such capacities being referred to herein as the "Applicable Capacities"); and

         WHEREAS, Section 14 of the Operating Agreement provides that the business affairs of
  the Company shall be managed under the direction of the Manager in the ordinary course of
  business; and

         WHEREAS, it is desirable and in the best interest of the Company, its creditors, its
  equity holders, and other interested parties, that a petition (the "Petition") be filed seeking relief
  under the provisions of Chapter 11 of Title 11, United States Code (the "Bankruptcy Code") in
  which the authority to operate as a debtor-in-possession will be sought.

          NOW THEREFORE, IT IS HEREBY RESOLVED, that the Manager finds that the
  execution, delivery, and filing of the Petition is necessary and convenient to the conduct,
  promotion, and attainment of the business and purpose of the Company and that the execution,
  delivery, and filing of the Petition, is reasonably expected to directly and indirectly benefit the
  Company and is in the best interest of the Company; and it is further

          RESOLVED, that in the judgment of the Manager, it is desirable and in the best interest
  of the Company, its creditors, its equity holders, and other interested parties, that the Petition be
  filed seeking relief under the provisions of Chapter 11 of the Bankruptcy Code in which the
  authority to operate as a debtor-in-possession will be sought, and the filing of the Petition is
  authorized hereby, and the Company shall initiate a case and proceedings; and it is further

         RESOLVED, that the Manager, Brian Elliott as counsel to the Manager, and any duly
 elected and appointed officers of the Company (collectively, the "Authorized Persons" and each
 an "Authorized Person") be, and hereby are, authorized and directed, for and on behalf of the
 Company, to execute and verify the Petition in the name of the Company under Chapter 11 of
 the Bankruptcy Code and cause the same to be filed in the United States Bankruptcy Coutt for


          1
           All capitalized terms used herein and not otherwise defined shall have the same meaning as ascribed to
 them in the Operating Agreement.
 4813-9986-0395.3



                                      [905 Cesar Chavez, LLC Resolutions]



                                                                                                            ATX000292
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 24 of 52




  the Western District of Texas, in their Applicable Capacities, and without necessity for joinder
  or consent of any other person, with such changes therein as such Authorized Person executing
  the same shall approve, such approval to be evidenced conclusively by his or her execution and
  delivery of the Petition; and it is further

          RESOLVED, that the Authorized Persons, in each case, acting singly or jointly, be, and
  each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
  and on behalf of the Company, to take and perform any and all further acts and deeds that such
  Authorized Person deems necessary, appropriate, or desirable in connection with the Company's
  chapter 11 case (the "Chapter 11 Case") or the chapter 11 filings, including, without limitation,
  (i) the payment of fees, expenses, and taxes such Authorized Person deems necessary,
  appropriate, or desirable, and (ii) negotiating, executing, delivering, performing, and filing any
  and all additional documents, schedules, statements, lists, papers, agreements, certificates,
  and/or instruments (or any amendments or modifications thereto) in connection with, or in
  furtherance of, the Chapter 11 Case with a view to the successful prosecution of the Chapter 11
  Case (such acts to be conclusive evidence that such Authorized Person deemed the same to meet
  such standard) ; and it is further


          RESOLVED, that the Authorized Persons of the Company, or any of them, are hereby
  authorized to execute, verify and/or file or cause to be filed (or direct others to do so on their
  behalf), all documents including, without limitation, petitions, schedules, lists, affidavits,
  motions, pleadings, and other papers, and to take any and all action which they deem necessary
  or proper in connection with such proceedings under Chapter 11, and in that connection to retain
  and employ Waller Lansden Dortch & Davis, LLP, as principal bankruptcy counsel; and to
  retain and employ other legal counsel or professionals which they may deem necessary or proper
  with a view to the successful conclusion of such bankruptcy case (together, the "Restructuring
  Professionals"); and it is further

          RESOLVED, that the Authorized Persons of the Company are hereby authorized and
  directed to execute retention agreements, pay retainers, prior to, immediately upon and after the
  filing of the bankruptcy case, and to cause to be filed an application for authority to retain the
  services of the Restructuring Professionals; and it is further

         RESOLVED, that the Authorized Person is hereby authorized to give, make, sign,
 execute and deliver any agreements, letters, notices, certificates, acknowledgements, receipts,
 authorizations, instructions, releases, waivers, proxies, appointments of agents for service of
 process and other documents (whether of a like nature or not) (collectively, "Ancillary·
 Documents") as may in the sole opinion and absolute discretion of any Authorized Person be
 considered necessary or desirable for the purpose of giving effect to, consummating, completing,
 or procuring the performance and completion of the transactions contemplated by the foregoing
 resolutions, and to do all such acts and things and to agree to all fees, as might in the sole
 opinion and absolute discretion of any Authorized Person be necessary or desirable for the
 purposes aforesaid; and it is further

 4813-9986-0395.3
                                                  2

                                  [905 Cesar Chavez, LLC Resolutions]



                                                                                               ATX000293
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 25 of 52




          RESOLVED, the Ancillary Documents be in such form as any Authorized Person shall
  in such Authorized Person's absolute discretion and sole opinion approve, the signature of such
  Authorized Person on any of the Ancillary Documents being due evidence for all purposes of
  such Authorized Person's approval of the terms thereof on behalf of the Company; and it is
  further

           RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
  any member of the Company in the name and on behalf of the Company in furtherance of any or
  all of the foregoing resolutions be, and the same hereby are, ratified, confirmed, and approved in
  all respects; and it is further

         RESOLVED, that any or all of the foregoing resolutions may be executed in any
  number of counterparts, and transmitted by facsimile or in portable document format (.pdf), each
  of which when executed shall have the same force and effect as an original instrument, and all of
  which shall together constitute one and the same instrument.

                            [SIGNATURES ON FOLLOWING PAGE]




 4813-9986-0395.3
                                                   3

                                  [905 Cesar Chavez, LLC Resolutions]



                                                                                               ATX000294
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 26 of 52




          IN WITNESS WHEREOF, the undersigned have executed this Consent, effective as of
  the date first written above.

                                   MANAGER:



                                   WORLD CLASS HOLDINGS XI, LLC,
                                   a Delaware limited liability company


                                   By '1f;l112




 4813-9986-0395 .3
                                               4

                              [905 Cesar Chavez, LLC Resolutions]



                                                                                    ATX000295
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 27 of 52

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     5th and Red River, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      3      –      1      8        1    5         3   2     0

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       504 East 5th Street
                                                                                                       Number     Street




                                                                                                       Austin                       TX       78701
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1

                                                                                                                                      ATX000296
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 28 of 52

Debtor 5th and Red River, LLC                                                             Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2

                                                                                                                                  ATX000297
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 29 of 52

Debtor 5th and Red River, LLC                                                            Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor *See attached list                                     Relationship Affilate
    affiliate of the debtor?
                                                  District Western District of Texas, Austin Divisi When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3

                                                                                                                                 ATX000298
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 30 of 52

Debtor 5th and Red River, LLC                                                            Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 11/04/2019
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     11/04/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4

                                                                                                                                       ATX000299
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 31 of 52




   List of Affiliated Entities Being Filed:

    Debtor                          Relationship   District                               Date
    5th and Red River, LLC          Affiliate      Western Dist. of TX, Austin Division   11/4/19
    7400 South Congress, LLC        Affiliate      Western Dist. of TX, Austin Division   11/4/19
    900 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19
    905 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19




   031361-00001/4845-2829-5852.1




                                                                                              ATX000300
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 32 of 52

 Fill in this information to identify the case:
 Debtor name        5th and Red River, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and            Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                            creditor              professional          unliquidated,   secured, fill in total claim amount and
                                 contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Beckett Electrical Svcs,                           Services                                                                      $670.22
    LLC
    P.O. Box 81381
    Austin, TX 78708



2   Travis County Tax                                  Taxes                                                                            $0.00
    Assessor
    Attn: Bruce Elfant
    5501 Airport Blvd
    Austin, TX 78751

3   Texas Comptroller of                               Franchise Tax                                                                    $0.00
    Public Accounts
    Revenue Accounting
    Division - Bankruptcy
    P.O. Box 13528 Capitol
    Station
4   Hospitality Parking, LLC                           Contract/Lease                                                                   $0.00
    Attn: Mike Ayoub
    222 West Ave., Suite
    200
    Austin, TX 78701

5   City of Austin                                     Utilities                                                                        $0.00
    P.O. Box 2267
    Austin, TX 78783-2267




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 1
                                                                                                                          ATX000301
       19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
             11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 33 of 52

                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   5th and Red River, LLC                                                  CASE NO

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/4/2019                                           Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature




                                                                                                             ATX000302
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 34 of 52


                           7400 South Congress, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           900 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           905 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           ATX Lender 5, LLC
                           600 Travis, Suite 2800
                           Houston, TX 77002



                           Beckett Electrical Svcs, LLC
                           P.O. Box 81381
                           Austin, TX 78708



                           City of Austin
                           P.O. Box 2267
                           Austin, TX 78783-2267



                           Hospitality Parking, LLC
                           Attn: Mike Ayoub
                           222 West Ave., Suite 200
                           Austin, TX 78701


                           Internal Revenue Service
                           Centralized Insolvency Office
                           P.O. Box 7346
                           Philadelphia, PA 19101-7346


                           Locke Lord LLP
                           Attn: Paul Pruett and Jonathan Pelayo
                           2800 JPMorgan Chase Tower
                           600 Travis
                           Houston, TX 77002




                                                                           ATX000303
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 35 of 52


                           Locke Lord LLP
                           Attn: Kent Hoffman and Daniel Durell
                           600 Congress Ave., Ste. 2200
                           Austin, TX 78701


                           Texas Comptroller of Public Accounts
                           Revenue Accounting Division - Bankruptcy
                           P.O. Box 13528 Capitol Station
                           Austin, TX 78711


                           Travis County Attorney's Office
                           Attention: County Attorney
                           P.O. Box 1748
                           Austin, TX 78767


                           Travis County Tax Assessor
                           Attn: Bruce Elfant
                           5501 Airport Blvd
                           Austin, TX 78751


                           U.S. Real Estate Credit Holdings III,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           U.S. Real Estate Credit Holdings III-A,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           United States Trustee
                           903 San Jacinto, Ste. 230
                           Austin, TX 78701



                           Westlake Industries, LLC
                           11500 Metric Blvd, Suite 285
                           Austin, TX 78758



                           World Class Capital Group, LLC
                           814 Lavaca St.
                           Austin, TX 78701




                                                                           ATX000304
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 36 of 52




                    UNANIMOUS WRITTEN CONSENT OF THE MANAGER
                             OF 5th AND RED RIVER, LLC

                                               November 4, 2019

         Pursuant to and in accordance with Section 18-404 of the Delaware Limited Liability
  Company Act (the "Act") and Section 14 of the Limited Liability Company Agreement of 5th
  and Red River, LLC (the "Company") dated September 19, 2018 (the "Operating
  Agreement") 1 , the undersigned, constituting the sole Manager (the "Manager") of the
  Company, hereby take action, without holding a meeting, providing notice, or taking a vote, and
  consent to the adoption of the following resolutions as of the date first written above:

        WHEREAS, the following resolutions are being adopted by the Manager in the name
  and on behalf of the Company, acting (i) in their own capacity, and (ii) as officers of the
  Company (such capacities being referred to herein as the "Applicable Capacities"); and

         WHEREAS, Section 14 of the Operating Agreement provides that the business affairs of
  the Company shall be managed under the direction of the Manager in the ordinary course of
  business; and

         WHEREAS, it is desirable and in the best interest of the Company, its creditors, its
  equity holders, and other interested parties, that a petition (the "Petition") be filed seeking relief
  under the provisions of Chapter 11 of Title 11, United States Code (the "Bankruptcy Code") in
  which the authority to operate as a debtor-in-possession will be sought.
                                                                                                                         I
          NOW THEREFORE, IT IS HEREBY RESOLVED, that the Manager finds that the
  execution, delivery, and filing of the Petition is necessary and convenient to the conduct,                            I-
  promotion, and attainment of the business and purpose of the Company and that the execution,
  delivery, and filing of the Petition, is reasonably expected to directly and indirectly benefit the
  Company and is in the best interest of the Company; and it is further

          RESOLVED, that in the judgment of the Manager, it is desirable and 1n the best interest
  of the Company, its creditors, its equity holders, and other interested parties, that the Petition be
  filed seeking relief under the provisions of Chapter 11 of the Bankruptcy Code in which the
  authority to operate as a debtor-in-possession will be sought, and the filing of the Petition is
  authorized hereby, and the Company shall initiate a case and proceedings; and it is further

          RESOLVED, that the Manager, Brian Elliott as counsel to the Manager, and any duly
  elected and appointed officers of the Company (collectively, the "Authorized Persons" and each
  an "Authorized Person") be, and hereby are, authorized and directed, for and on behalf of the
  Company, to execute and verify the Petition in the name of the Company under Chapter 11 of
  the Bankruptcy Code and cause the same to be filed in the United States Bankruptcy Court for


          1
            All capitalized terms used herein and not otherwise defined shall have the same meaning as ascribed tb
 them in the Operating Agreement
 4833-9910-1611.3



                                       [5th and Red River, LLC Resolutions]



                                                                                                             ATX000305
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 37 of 52



  the Western District of Texas, in their Applicable Capacities, and without necessity for joinder
  or consent of any other person, with such changes therein as such Authorized Person executing
  the same shall approve, such approval to be evidenced conclusively by his or her execution and
  delivery of the Petition; and it is further

          RESOLVED, that the Authorized Persons, in each case, acting singly or jointly, be, and
  each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
  and on behalf of the Company, to take and perform any and all further acts and deeds that such
  Authorized Person deems necessary, appropriate, or desirable in connection with the Company's
  chapter 11 case (the "Chapter 11 Case") or the chapter 11 filings, including, without limitation,
  (i) the payment of fees, expenses, and taxes such Authorized Person deems necessary,
  appropriate, or desirable, and (ii) negotiating, executing, delivering, performing, and filing any
  and all additional documents, schedules, statements, lists, papers, agreements, certificates,
  and/or instruments (or any amendments or modifications thereto) in connection with, or in
  furtherance of, the Chapter 11 Case with a view to the successful prosecution of the Chapter 11
  Case (such acts to be conclusive evidence that such Authorized Person deemed the same to meet
  such standard) ; and it is further


          RESOLVED, that the Authorized Persons of the Company, or any of them, are hereby
  authorized to execute, verify and/or file or cause to be filed (or direct others to do so on their
  behalf), all documents including, without limitation, petitions, schedules, lists, affidavits,
  motions, pleadings, and other papers, and to take any and all action which they deem necessary
  or proper in connection with such proceedings under Chapter 11, and in that connection to retain
  and employ Waller Lansden Dortch & Davis, LLP, as principal bankruptcy counsel; and to
  retain and employ other legal counsel or professionals which they may deem necessary or proper
  with a view to the successful conclusion of such bankruptcy case (together, the "Restructuring
  Professionals"); and it is further

          RESOLVED, that the Authorized Persons of the Company are hereby authorized and
  directed to execute retention agreements, pay retainers, prior to, immediately upon and after the
  filing of the bankruptcy case, and to cause to be filed an application for authority to retain the
  services of the Restructuring Professionals; and it is further ·

         RESOLVED, that the Authorized Person is hereby authorized to give, make, sign,
 execute and deliver any agreements, letters, notices, certificates, acknowledgements, receipts,
 authorizations, instructions, releases, waivers, proxies, appointments of agents for service of
 process and other documents (whether of a like nature or not) (collectively, "Ancillary
 Documents") as may in the sole opinion and absolute discretion of any Authorized Person be
 considered necessary or desirable for the purpose of giving effect to, consummating, completing,
 or procuring the performance and completion of the transactions contemplated by the foregoing
 resolutions, and to do all such acts and things and to agree to all fees, as might in the sole
 opinion and absolute discretion of any Authorized Person be necessary or desirable for the
 purposes aforesaid; and it is further

 4833-9910-1611.3
                                                   2

                                  [5th and Red River, LLC Resolutions]



                                                                                               ATX000306
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 38 of 52




          RESOLVED, the Ancillary Documents be in such form as any Authorized Person shall
  in such Authorized Person's absolute discretion and sole opinion approve, the signature of such
  Authorized Person· on any of the Ancillary Documents being due evidence for all purposes of
  such Authorized Person's approval of the terms thereof on behalf of the Company; and it is
  further

           RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
  any member of the Company in the name and on behalf of the Company in furtherance of any or
  all of the foregoing resolutions be, and the same hereby are, ratified, confirmed, and approved in
  all respects; and it is further

         RESOLVED, that any or all of the foregoing resolutions may be executed in any number
  of counterparts, and transmitted by facsimile or in portable document format (.pdf), each of
  which when executed shall have the same force and effect as an original instrument, and all of
  which shall together constitute one and the same instrument.

                            [SIGNATURES ON FOLLOWING PAGE]




 4833-9910-1611.3
                                                   3

                                  [5th and Red River, LLC Resolutions]



                                                                                               ATX000307
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 39 of 52



          IN WITNESS WHEREOF, the undersigned have executed this Consent, effective as of
  the date first written above.

                                    MANAGER:



                                    WORLD CLASS HOLDINGS XI, LLC,
                                    a Delaware limited liability company




 4833-9910-1611.3
                                               4

                              [5th and Red River, LLC Resolutions]



                                                                                    ATX000308
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 40 of 52

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     7400 South Congress, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      3      –      1      8        4    3         3   7     6

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       814 Lavaca Street
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Austin                              TX       78701
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Travis                                                          from principal place of business
                                       County

                                                                                                       7400 South Congress Avenue
                                                                                                       Number     Street




                                                                                                       Austin                       TX       78745
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1

                                                                                                                                      ATX000309
     19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
           11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 41 of 52

Debtor 7400 South Congress, LLC                                                           Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            5      3       1      1

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2

                                                                                                                                  ATX000310
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 42 of 52

Debtor 7400 South Congress, LLC                                                          Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor *See attached list.                                    Relationship Affilate
    affiliate of the debtor?
                                                  District Western District of Texas, Austin Divisi When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3

                                                                                                                                 ATX000311
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 43 of 52

Debtor 7400 South Congress, LLC                                                          Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 11/04/2019
                                                      MM / DD / YYYY

                                          X /s/ Brian Elliott                                       Brian Elliott
                                              Signature of authorized representative of debtor      Printed name

                                          Title Corporate Counsel

18. Signature of attorney                X /s/ Morris D. Weiss                                                    Date     11/04/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Morris D. Weiss
                                            Printed name
                                            Waller Lansden Dortch & Davis, LLP
                                            Firm name
                                            100 Congress Avenue, 18th Floor
                                            Number          Street



                                            Austin                                                     TX                   78701
                                            City                                                       State                ZIP Code


                                            (512) 685-6400                                             morris.weiss@wallerlaw.com
                                            Contact phone                                              Email address
                                            21110850
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4

                                                                                                                                       ATX000312
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 44 of 52




   List of Affiliated Entities Being Filed:

    Debtor                          Relationship   District                               Date
    5th and Red River, LLC          Affiliate      Western Dist. of TX, Austin Division   11/4/19
    7400 South Congress, LLC        Affiliate      Western Dist. of TX, Austin Division   11/4/19
    900 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19
    905 Cesar Chavez, LLC           Affiliate      Western Dist. of TX, Austin Division   11/4/19




   031361-00001/4845-2829-5852.1




                                                                                              ATX000313
    19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
          11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 45 of 52

 Fill in this information to identify the case:
 Debtor name        7400 South Congress, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and            Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing                number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                            creditor              professional          unliquidated,   secured, fill in total claim amount and
                                 contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Travis County Tax                                  Taxes                                                                            $0.00
    Assessor
    Attn: Bruce Elfant
    5501 Airport Blvd
    Austin, TX 78751

2   Texas Comptroller of                               Franchise Tax                                                                    $0.00
    Public Accounts
    Revenue Accounting
    Division - Bankruptcy
    P.O. Box 13528 Capitol
    Station
3   City of Austin                                     Utilities                                                                        $0.00
    P.O. Box 2267
    Austin, TX 78783-2267




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 1
                                                                                                                          ATX000314
       19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
             11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 46 of 52

                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION
  IN RE:   7400 South Congress, LLC                                                CASE NO

                                                                                   CHAPTER    11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/4/2019                                           Signature    /s/ Brian Elliott
                                                                     Brian Elliott
                                                                     Corporate Counsel


Date                                                     Signature




                                                                                                             ATX000315
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 47 of 52


                           5th and Red River, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           900 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           905 Cesar Chavez, LLC
                           814 Lavaca Street
                           Austin, TX 78701



                           ATX Lender 5, LLC
                           600 Travis, Suite 2800
                           Houston, TX 77002



                           Capital Title of Texas
                           6850 Austin Center Blvd
                           Suite 127
                           Austin, TX 78731


                           City of Austin
                           P.O. Box 2267
                           Austin, TX 78783-2267



                           Internal Revenue Service
                           Centralized Insolvency Office
                           P.O. Box 7346
                           Philadelphia, PA 19101-7346


                           Locke Lord LLP
                           Attn: Paul Pruett and Jonathan Pelayo
                           2800 JPMorgan Chase Tower
                           600 Travis
                           Houston, TX 77002

                           Locke Lord LLP
                           Attn: Kent Hoffman and Daniel Durell
                           600 Congress Ave., Ste. 2200
                           Austin, TX 78701




                                                                           ATX000316
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 48 of 52


                           Rastegar Property Company, LLC
                           1705 S. Capital of Texas Hwy
                           Suite 320
                           Austin, TX 78746


                           Texas Comptroller of Public Accounts
                           Revenue Accounting Division - Bankruptcy
                           P.O. Box 13528 Capitol Station
                           Austin, TX 78711


                           Travis County Attorney's Office
                           Attention: County Attorney
                           P.O. Box 1748
                           Austin, TX 78767


                           Travis County Tax Assessor
                           Attn: Bruce Elfant
                           5501 Airport Blvd
                           Austin, TX 78751


                           U.S. Real Estate Credit Holdings III,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           U.S. Real Estate Credit Holdings III-A,
                           11755 Wilshire Blvd., Suite 1425
                           Los Angeles, CA 90025



                           United States Trustee
                           903 San Jacinto, Ste. 230
                           Austin, TX 78701



                           Westlake Industries, LLC
                           11500 Metric Blvd, Suite 285
                           Austin, TX 78758



                           World Class Capital Group, LLC
                           814 Lavaca St.
                           Austin, TX 78701




                                                                           ATX000317
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 49 of 52




                    UNANIMOUS WRITTEN CONSENT OF THE MANAGER
                           OF 7400 SOUTH CONGRESS, LLC

                                               November 4, 2019

         Pursuant to and in accordance with Section 18-404 of the Delaware Limited Liability
  Company Act (the "Act") and Section 14 of the Limited Liability Company Agreement of 7400
  South Congress, LLC (the "Company") dated September 19, 2018 (the "Operating
  Agreement") 1 , the undersigned, constituting the sole Manager (the "Manager") of the
  Company, hereby take action, without holding a meeting, providing notice, or taking a vote, and
  consent to the adoption of the following resolutions as of the date first written above:

        WHEREAS, the following resolutions are being adopted by the Manager in the name
  and on behalf of the Company, acting (i) in their own capacity, and (ii) as officers of the
  Company (such capacities being referred to herein as the "Applicable Capacities"); and

         WHEREAS, Section 14 of the Operating Agreement provides that the business affairs of
  the Company shall be managed under the direction of the Manager in the ordinary course of
  business; and

         WHEREAS, it is desirable and in the best interest of the Company, its creditors, its
  equity holders, and other interested parties, that a petition (the "Petition") be filed seeking relief
  under the provisions of Chapter 11 6f Title 11, United States Code (the "Bankruptcy Code") in
  which the authority to operate as a debtor-in-possession will be sought.

          NOW THEREFORE, IT IS HEREBY RESOLVED, that the Manager finds that the
  execution, delivery, and filing of the Petition is necessary and convenient to the conduct,
  promotion, and attainment of the business and purpose of the Company and that the execution,
  delivery, and filing of the Petition, is reasonably expected to directly and indirectly benefit the
  Company and is in the best interest of the Company; and it is further

          RESOLVED, that in the judgment of the Manager, it is desirable and in the best interest
  of the Company, its creditors, its equity holders, and other interested parties, that the Petition be
  filed seeking relief under the provisions of Chapter 11 of the Bankruptcy Code in which the
  authority to operate as a debtor-in-possession will be sought, and the filing of the Petition is
  authorized hereby, and the Company shall initiate a case and proceedings; and it is further

          RESOLVED, that the Manager, Brian Elliott as counsel to the Manager, and any duly
  elected and appointed officers of the Company (collectively, the "Authorized Persons" and each
  an "Authorized Person") be, and hereby are, authorized and directed, for and on behalf of the
  Cmp.pany, to execute and verify the Petition in the name of the Company under Chapter 11 of
  the Bankruptcy Code and cause the same to be filed in the United States Bankruptcy Court for


          1
            All capitalized terms used herein and not otherwise defined shall have the same meaning as ascribed to
 them in the Operating Agreement.
 4824-2484-3435.3



                                     [7400 South Congress, LLC Resolutions]



                                                                                                             ATX000318
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 50 of 52




  the Western District of Texas, in their Applicable Capacities, and without necessity for joinder
  or consent of any other person, with such changes therein as such Authorized Person executing
  the same shall approve, such approval to be evidenced conclusively by his or her execution and
  delivery of the Petition; and it is further

          RESOLVED, that the Authorized Persons, in each case, acting singly or jointly, be, and
  each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
  and on behalf of the Company, to take and perform any and all further acts and deeds that such
  Authorized Person deems necessary, appropriate, or desirable in connection with the Company's
  chapter 11 case (the "Chapter 11 Case") or the chapter 11 filings, including, without limitation,
  (i) the payment of fees, expenses, and taxes such Authorized Person deems necessary,
  appropriate, or desirable, and (ii) negotiating, executing, delivering, performing, and filing any
  and all additional documents, schedules, statements, lists, papers, agreements, certificates,
  and/or instruments (or any amendments or modifications thereto) in connection with, or in
  furtherance of, the Chapter 11 Case with a view to the successful prosecution of the Chapter 11
  Case (such acts to be conclusive evidence that such Authorized Person deemed the same to meet
  such standard) ; and it is further


          RESOLVED, that the Authorized Persons of the Company, or any of them, are hereby
  authorized to execute, verify and/or file or cause to be filed (or direct others to do so on their
  behalf), all documents including, without limitation, petitions, schedules, lists, affidavits,
  motions, pleadings, and other papers, and to take any and all action which they deem necessary
  or proper in connection with such proceedings under Chapter 11, and in that connection to retain
  and employ Waller Lansden Dortch & Davis, LLP, as principal bankruptcy counsel; and to
  retain and employ other legal counsel or professionals which they may deem necessary or proper
  with a view to the successful conclusion of such bankruptcy case (together, the "Restructuring
  Professionals"); and it is further

          RESOLVED, that the Authorized Persons of the Company are hereby authorized and
  directed to execute retention agreements, pay retainers, prior to, immediately upon and after the
  filing of the bankruptcy case, and to cause to be filed an application for authority to retain the
  services of the Restructuring Professionals; and it is further

         RESOLVED, that the Authorized Person is hereby authorized to give, make, sign,
 execute and deliver any agreements, letters, notices, certificates, acknowledgements, receipts,
 authorizations, instructions, releases, waivers, proxies, appointments of agents for service of
 process and other documents (whether of a like nature or not) (collectively, "Ancillary
 Documents") as may in the sole opinion and absolute discretion of any Authorized Person be
 considered necessary or desirable for the purpose of giving effect to, consummating, completing,
 or procuring the performance and completion of the transactions contemplated by the foregoing
 resolutions, and to do all such acts and things and to agree to all fees, as might in the sole
 opinion and absolute discretion of any Authorized Person be necessary or desirable for the
 purposes aforesaid; and it is further

 4824-2484-3435.3
                                                   2

                                 [7400 South Congress, LLC Resolutions]



                                                                                               ATX000319
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 51 of 52




          RESOLVED, the Ancillary Documents be in such form as any Authorized Person shall
  in such Authorized Person's absolute discretion and sole opinion approve, the signature of such
  Authorized Person on any of the Ancillary Documents being due evidence for all purposes of
  such Authorized Person's approval of the terms thereof on behalf of the Company; and it is
  further

           RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
  any member of the Company in the name and on behalf of the Company in furtherance of any or
  all of the foregoing resolutions be, and the same hereby are, ratified, confirmed, and approved in
  all respects; and it is further

         RESOLVED, that any or all of the foregoing resolutions may be executed in any
  number of counterparts, and transmitted by facsimile or in portable document format (.pdf), each
  of which when executed shall have the same force and effect as an original instrument, and all of
  which shall together constitute one and the same instrument.

                            [SIGNATURES ON FOLLOWING PAGE]




 4824-2484-3435.3
                                                   3

                                 [7400 South Congress, LLC Resolutions]



                                                                                               ATX000320
19-11527-tmd Doc#27-20 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 18 - Chapter
      11 Petitions for 900 Cesar Chavez LLC 905 Cesar Chavez L Pg 52 of 52




          IN WITNESS WHEREOF, the undersigned have executed this Consent, effective as of
  the date first written above .

                                    MANAGER:



                                    WORLD CLASS HOLDINGS XI, LLC,
                                    a Delaware limited liability company


                                    By: ~..ee




 4824-2484-3435 .3
                                               4

                             [7400 South Congress, LLC Resolutions]



                                                                                    ATX000321
